EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Vockrodt on 2/1/2021.

The application has been amended as follows: Claims 1-19 are canceled, the last claim set omitted these previously canceled claims.
In claim 20 line 7, the period “.” present after the word “imaging” has been deleted and replaced by a comma “,”.
In claim 23 a period “.” is inserted at the end of the claim.
In claim 31 line 1, the number “20” has been deleted and replaced by the number “24”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method for controlling acetaldehyde formation in a radioactive pharmaceutical formulation comprising the specific compounds listed is considered free of the prior art. The closest prior art is considered to be Battersby, cited previous action. Battersby while teaching adding aldehyde scavengers to prevent formation of aldehydes in pharmaceutical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES W ROGERS/Primary Examiner, Art Unit 1618